                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA

 CALVIN DEWAYNE HIGDON,

                 Plaintiff,

                        v.                               CAUSE NO.: 1:15-CV-115-TLS

 CITY OF GENEVA, INDIANA, GENEVA
 POLICE DEPARTMENT, AND GENEVA
 POLICE OFFICER RONALD R.
 RASAWEHR,

                 Defendants.

                                     OPINION AND ORDER

       The Plaintiff, Calvin Dewayne Higdon, sued the City of Geneva, Indiana, the Geneva

Police Department, and Geneva Police Officer Ronald R. Rasawehr for events that occurred at

his home on June 6, 2014.

       The Defendants have filed a Motion for Summary Judgment [ECF No. 31], asserting that

they are entitled to judgment as a matter of law because the undisputed evidence establishes that

the individual officer has qualified immunity from the Plaintiff’s claims that he violated the

Plaintiff’s Fourth, Fifth, Eighth, and Fourteenth Amendment rights, that the Town of Geneva

(including the Geneva Police Department) cannot be liable as a matter of law pursuant to Monell

v. New York City Department of Social Services, 436 U.S. 658 (1978), and that no civil cause of

action exists under 18 U.S.C. § 242. In the Plaintiff’s Brief in Opposition to Defendants’ Motion

for Summary Judgment [ECF No. 34], the Plaintiff acknowledges the merits of the Defendants’

arguments in favor of summary judgment related to his claims under the Eighth and Fourteenth

Amendment and pursuant to 18 U.S.C. § 242. He further acknowledges that there is no evidence

that his injury was the result of an official policy or custom, as required for municipal liability.
Accordingly, the only claims that remain in dispute are those against the individual officer for

violations of his constitutional rights under the Fourth and Fifth Amendments.1 See Goodpaster

v. City of Indianapolis, 736 F.3d 1060, 1075 (7th Cir. 2013) (holding that the plaintiffs had

waived claims where they did not respond to defendant’s arguments and “did not provide the

district court with any basis to decide” them).



                                      MOTION TO STRIKE

       In connection with the pending Motion for Summary Judgment, the Defendant has

moved to strike [ECF No. 36] statements that are contained in the Affidavit of Dewayne Higdon,

and written statements that the Plaintiff attributes to a third party, Margaret LaPeer. The

Defendant argues that the statements do not comply with Federal Rule of Civil Procedure

56(c)(4), as they contain inadmissible hearsay and irrelevant information, and they lack

foundation. Because the Court can distinguish which statements may properly be considered

when deciding whether summary judgment is appropriate, the Court will not rule on the Motion

to Strike [ECF No. 36] as a separate motion. The Court has noted the Defendant’s objections and

will consider the objections to the extent they arise in the Court’s summary judgment analysis.



                                  FACTUAL BACKGROUND

       On June 6, 2014, at around 10:00 p.m., Deputy Marshal Ronald Rasawehr (Officer

Rasawehr) of the Town of Geneva Police Department responded to an unwanted party call at a

residence located in Geneva. When Officer Rasawehr arrived, the Plaintiff, Dewayne Higdon,

requested that Officer Rasawehr remove Margaret LaPeer from his residence. The Plaintiff


1
 Because only Defendant Rasawehr is implicated in the remainder of the Court’s Opinion and Order, the
Court will refer to a singular Defendant going forward.

                                                  2
advised that he wanted to put her items outside, and was concerned that LaPeer was attempting

to take property that belonged to the Plaintiff. Officer Rasawehr entered the home to locate

LaPeer. As she packed items from the bedroom, Officer Rasawehr directed the Plaintiff to stay

outside the bedroom. The Plaintiff continued to claim that LaPeer was taking items that belonged

to him. Officer Rasawehr ignored the Plaintiff’s request that the Plaintiff be allowed to pack

LaPeer’s belongings.

       When LaPeer had gathered nearly all of her items from the house, she asked to talk to

Officer Rasawehr privately. LaPeer and Officer Rasawehr went outside, and the Plaintiff shut the

door, believing that LaPeer had all her personal property packed up and that Officer Rasawehr’s

assistance in removing LaPeer was complete. LaPeer then told Officer Rasawehr that the

Plaintiff had marijuana inside one of his pill bottles that was located next to his computer screen,

along with other paraphernalia that he used to smoke it. Officer Rasawehr clarified with LaPeer

that if he walked by the computer right then, that is where the marijuana would be located.

Officer Rasawehr followed LaPeer back inside the residence. While she gathered more

belongings from the bedroom, Officer Rasawehr went to the kitchen where the computer was

located. According to the Plaintiff, he used a flashlight to look around the dark kitchen, including

behind the Plaintiff’s computer and the freezer. Officer Rasawehr discovered a pill bottle that

contained marijuana, as well as other paraphernalia.

       Officer Rasawehr arrested the Plaintiff for possession of paraphernalia and brought him

to jail, where he was detained for about an hour before he posted bond. On June 9, 2014, the

Plaintiff was charged with Possession of Marijuana and Possession of Paraphernalia stemming

from his June 6, 2014, arrest and Officer Rasawehr’s probable cause affidavit. The case was

dismissed on May 4, 2015.



                                                 3
                                             ANALYSIS

       This Court will only grant summary judgment if all the admissible submissions indicate

that there is no genuine issue as to any material fact and that the moving party is entitled to

judgment as a matter of law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986); Fed. R.

Civ. P. 56(a).

       When public officers violate the constitutional rights of citizens, 42 U.S.C. § 1983

provides the vehicle for a legal claim. Officer Rasawehr has asserted that he is entitled to

qualified immunity, which is a doctrine that protects government officials “from liability for civil

damages insofar as their conduct does not violate clearly established statutory or constitutional

rights of which a reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800,

818 (1982) (citations omitted). Qualified immunity is intended to strike a balance between

“protect[ing] a government official’s ability to function without the threat of distraction and

liability” and “afford[ing] members of the public the ability to vindicate constitutional violations

by government officials who abuse their offices.” Gibbs v. Lomas, 755 F.3d 529, 537 (7th Cir.

2014) (internal quotation marks and citations omitted).

       Because the Defendant has raised qualified immunity as a defense to the Plaintiff’s

constitutional claims, it is the Plaintiff’s burden to defeat it. Archer v. Chisholm, 870 F.3d 603,

613 (7th Cir. 2017); Wheeler v. Lawson, 539 F.3d 629, 639 (7th Cir. 2008). The Plaintiff satisfies

this burden if he shows (1) that the facts, taken in the light most favorable to the Plaintiff, make

out a violation of a constitutional right, and (2) that constitutional right was clearly established at

the time of the alleged violation, such that it would have been clear to a reasonable actor that his

conduct was unlawful. Pearson v. Callahan, 555 U.S. 223, 232 (2009); Williams v. City of Chi.,

733 F.3d 749, 758 (7th Cir. 2013) (citation omitted). “If either inquiry is answered in the



                                                   4
negative, the defendant official is entitled to summary judgment.” Gibbs, 755 F.3d at 537. The

Court is not required to address the prongs in order. Pearson, 555 U.S. at 236.



       A.      Fourth Amendment—Search

       Officer Rasawehr first argues that he did not conduct a “search” because he observed

items of contraband in “plain view.” This assertion is inconsequential if, as the Plaintiff claims,

Officer Rasawehr had no lawful grounds to be in the Plaintiff’s kitchen. “[A]n essential predicate

to any valid warrantless seizure of incriminating evidence [is] that the officer did not violate the

Fourth Amendment in arriving at the place from which the evidence could be plainly viewed.”

Horton v. California, 496 U.S. 128, 136 (1990); see also United States v. Curlin, 638 F.3d 562,

566 (7th Cir. 2011). The Court does not understand the Plaintiff to be challenging the “seizure”

of the marijuana as a violation of his Fourth Amendment rights, but to be challenging Officer

Rasawehr’s presence in his kitchen—to look for anything.

       It is undisputed that Officer Rasawehr did not have a warrant to search the Plaintiff’s

kitchen. This case turns on whether LaPeer consented to the search possessing actual authority to

consent to a search, or consented under circumstances where it was reasonable for Officer

Rasawehr to believe that she possessed such authority. “A warrantless search does not violate the

Fourth Amendment if a person possessing, or reasonably believed to possess, authority over the

premises voluntarily consents to the search.” United States v. Groves, 530 F.3d 506, 509 (7th

Cir. 2008) (citing Georgia v. Randolph, 547 U.S. 103, 106 (2006)). If a person permits a third

party to exercise actual or apparent authority over his property, he is deemed to have “assumed

the risk that the third party might permit access to others, including government agents.” United

States v. Basinski, 226 F.3d 829, 834 (7th Cir. 2000) (first citing United States v. Matlock, 415



                                                  5
U.S. 164, 171 n.7 (1974); then citing United States v. Jensen, 169 F.3d 1044, 1049 (7th Cir.

1999)). “The key to consent is actual or apparent authority over the area to be searched.” Id.

(citing United States v. Aghedo, 159 F.3d 308, 310 (7th Cir. 1998)).2

        Some factors that have been found in the caselaw to support a finding of actual or

apparent authority have included: (1) possession of a key to the premises; (2) the person’s

admission that she lives at the residence in question; (3) possession of a driver’s license listing

the residence as the driver’s legal address; (4) receiving mail and bills at that residence; (5)

keeping clothing at the residence; (6) having one’s children reside at that address; (7) keeping

personal belongings such as a diary or a pet at the residence; (8) performing household chores at

the home; (9) being named on the lease and/or paying rent; and (10) being allowed into the home

when the owner is not present. United States v. Groves, 470 F.3d 311, 319 (7th Cir. 2006)

(emphasizing that the list is not an exhaustive checklist and suggesting that no factor alone is

determinative one way or another); see also United States v. Saadeh, 61 F.3d 510, 517 (7th Cir.

1995) (“To assess whether apparent authority exists, we look for indicia of actual authority.”)

(first citing United States v. Rosario, 962 F.2d 733, 737 (7th Cir. 1992); then citing United States

v. Miller, 800 F.2d 129, 134 (7th Cir. 1986)).



        1.      Actual Authority to Consent

        If LaPeer possessed actual authority to consent to a search of the Plaintiff’s home, the

Court will not need to address the second prong of the qualified immunity analysis or apparent


2
 The Supreme Court has recognized a narrow exception to the rule that consent by one resident of jointly
occupied premises is generally sufficient to justify a warrantless search. See Fernandez v. California, 571
U.S. 292, 300 (2014) (holding that refusal of consent by physically present inhabitant is dispositive as to
him, regardless of the consent of a fellow occupant). Although the Plaintiff claims that he had closed the
door prior to Officer Rasawehr re-entering, he does not allege that he was at the door and specifically
refused consent. Therefore, this exception is not implicated.

                                                     6
authority. In that situation, LaPeer’s actual authority would justify the search and moot the issue

of whether Officer Rasawehr acted reasonably in assuming that she had authority.

       Actual authority does not depend on property law distinctions but on whether there is

“‘mutual use of the property by persons generally having joint access or control for most

purposes.’” United States v. Ryerson, 545 F.3d 483, 487 (7th Cir. 2008) (quoting Matlock, 415

U.S. at 171 n.7). The case law is replete with examples where a girlfriend’s consent to search a

shared residence has been held to qualify as valid consent under the Fourth Amendment. Such

holdings are not surprising as these live-in girlfriends had mutual use of the property, and joint

access or control of the property for most purposes. Arguably, in this case, the Plaintiff has

presented facts that run counter to this conclusion. The Plaintiff maintains that LaPeer’s name

was not on the lease, she did not have a key to the house, she did not pay rent, she was not

allowed to be in the home when he was not present, she received no mail at the house, and she

did not purchase groceries to share with the Plaintiff. While the Defendant disputes some of

these assertions, such as whether the Plaintiff had a key, received mail at the house, or bought

groceries that the Plaintiff consumed, the facts must be considered in a light most favorable to

the Plaintiff. It is particularly significant that LaPeer was not permitted to be inside the house

unless the Plaintiff was present. The Defendant’s version creates a triable issue of fact regarding

LaPeer’s authority, but it does not entitle him to qualified immunity.

       What is more, at the point in time when LaPeer offered her consent, the Plaintiff was

intent on ending any access she previously had to the residence. Cf. Ryerson, 545 F.3d at 487

(finding actual authority where, although the defendant’s girlfriend had left the home at the time

of the search, the defendant did “not claim that he kicked her out of the house; rather, she




                                                  7
appears to have left on her own accord after a tiff with him”). Thus, LaPeer’s mutual use of the

property, and any joint access or control, were already revoked.



       2.      Apparent Authority to Consent/Clearly Established Constitutional Right

       It is incontestable, as the Plaintiff argues, that no reasonable officer could claim to be

unaware of the general rule well established by the Supreme Court that, absent consent or

exigency, a warrantless search of the home is presumptively unconstitutional. See Payton v. New

York, 445 U.S. 573, 586–88 (1980). But the statement is too general to be helpful, as “‘clearly

established law’ should not be defined ‘at a high level of generality.’” White v. Pauly, 137 S. Ct.

548, 552 (2017) (quoting Ashcroft v. al-Kidd, 563 U.S. 731, 742 (2011)). The “general

proposition” that “an unreasonable search or seizure violates the Fourth Amendment is of little

help in determining whether the violative nature of particular conduct is clearly established.” al-

Kidd, 563 U.S. at 742.

       Apparent authority and qualified immunity are concepts that similarly focus on whether

an officer acted reasonably in light of the legal standards in place at the time of the alleged

violation. See Illinois v. Rodriguez, 497 U.S. 177, 185–89 (1990) (finding that apparent authority

exists where officers reasonably, although erroneously, believe that the person who consents to

their entry has the actual authority to do so). Violation of a constitutional right may be clearly

established either because “the violation is so obvious that a reasonable state actor would know

that what they are doing violates the Constitution, or if a closely analogous case establishes that

the conduct is unconstitutional.” Siebert v. Severino, 256 F.3d 648, 654–55 (7th Cir. 2001).

Accordingly, unless the facts involve an obvious case where the unlawfulness would have been

“apparent,” the Court must identify a case “where an officer acting under similar circumstances



                                                  8
as Officer [Rasawehr] was held to have violated the Fourth Amendment.” White, 137 S. Ct. at

552. Qualified immunity is a fact-intensive analysis. See Ienco v. City of Chi., 286 F.3d 994,

1001 (7th Cir. 2002).

       The Plaintiff, in his briefing, attempts to put this case in the realm of those that are so

obvious that a reasonable state actor would know that what he is doing violates the Constitution.

He does so by refuting that LaPeer gave Officer Rasawehr consent to search the kitchen. He

notes that nowhere in the probable cause affidavit did Officer Rasawehr state that LaPeer “gave

him consent or permission to search anywhere, let alone somewhere other than the bedroom

where her belongings were.” (Pl.’s Br. in Opp’n 15 (arguing that the Defendant’s facts do not

establish that LaPeer “gave her actual or implied consent to search the home and especially

nowhere other than in the bedroom where she was getting her tangible personal property”).)

       The Plaintiff’s argument—that LaPeer never provided consent—relies on an incomplete

representation of the facts. The Plaintiff cannot dispute that LaPeer, outside of his sight and

hearing, initiated a conversation where she told Officer Rasawehr that marijuana was located in a

container next to the computer screen in the kitchen. When Officer Rasawehr asked if he would

find marijuana if he walked by the computer right then, LaPeer confirmed that he would. These

statements describe a location outside the bedroom, and identify what LaPeer expected—and

wanted—Officer Rasawehr to find. Then, when LaPeer and Officer Rasawehr proceeded back

inside the house together, Officer Rasawehr went straight to the kitchen. Far less has been held to

constitute consent. See, e.g., United States v. Sabo, 724 F.3d 891, 894 (7th Cir. 2013) (consent

found where arrestee opened door, stepped back and to the side, allowing police into his trailer);

Harney v. City of Chi., 702 F.3d 916, 925–26 (7th Cir. 2012) (consent found where officer

followed one of two arrestees into condominium unit and neither arrestee objected to officer’s



                                                  9
presence in their home); United States v. Walls, 225 F.3d 858, 862–63 (7th Cir. 2000) (consent

found where arrestee opened door to officers, stepped back to allow officers’ entrance into home,

motioned for officers to follow her into kitchen); United States v. Cotnam, 88 F.3d 487, 495 (7th

Cir. 1996) (consent found where arrestee gestured to officers to open door with key and did not

object to their presence in his hotel room).

       Thus, there can be no dispute that LaPeer consented to a search of the kitchen. The

question that remains for purposes of qualified immunity is whether an officer in Officer

Rasawehr’s position would be reasonable, even if erroneous, in believing that LaPeer had the

requisite authority to consent to the search. Apparent authority exists when, prior to

commencement of the search, the facts are such that a “person of reasonable caution” would

“believe that the consenting person had authority over the premises.” Ryerson, 545 F.3d at 489.

This does not mean that the police may assume authority whenever they are invited inside. “Even

when the invitation is accompanied by an explicit assertion that the person lives there, the

surrounding circumstances could conceivably be such that a reasonable person would doubt its

truth and not act upon it without further inquiry.” Rodriguez, 497 U.S. at 188; see also United

States v. Alexander, 573 F.3d 465, 474 (7th Cir. 2009) (noting that an officer has a duty to

inquire further as to a third party’s authority to consent to a search if the surrounding

circumstances make that person’s authority questionable). Facts that come to light after the

search began cannot reasonably have influenced an officer’s beliefs regarding apparent authority.

Alexander, 573 F.3d at 474; Groves, 470 F.3d at 319.

       Before LaPeer offered her consent for Officer Rasawehr to look for contraband in the

kitchen, Officer Rasawehr had been inside the bedroom where LaPeer was currently keeping her

belongings. Although he had inquired about a driver’s license, she did not have one. The only



                                                 10
other inquiry Officer Rasawehr made was to ask LaPeer how long she had lived at the residence.

Her answer indicated that she had been living there for six months. A person of reasonable

caution would believe that LaPeer had joint access to the kitchen, as well as the rest of the house,

during these six months as well as on the day in question. If this were the totality of facts, Officer

Rasawehr would have been reasonable in believing that LaPeer could consent to the search. But

Officer Rasawehr was also aware of the Plaintiff’s express desire that LaPeer vacate the premises

and take her belongings with her. It is the very reason Officer Rasawehr was present that evening

at the Plaintiff’s house. And there are no facts in the record that would cause a reasonable person

to believe that the Plaintiff did not intend for LaPeer to stay away, or that he would allow her to

continue to have any right of access to the house.

       The Sixth Circuit, addressing the situation where a live-in girlfriend had been kicked out

of the residence she shared with her boyfriend, has observed:

       We recognize that in the abstract, if an occupant with formal authority over the
       premises takes affirmative and unambiguous action to break relations with a live-
       in lover and to exclude the latter from the formerly shared dwelling, it may not be
       reasonable to believe that the latter retains common authority to consent to a search.
       However, the reasonableness of police officers’ beliefs is evaluated in light of all
       particular facts known to the officers, not by abstracting from the particulars.

United States v. Penney, 576 F.3d 297, 309 (6th Cir. 2009). The court then concluded that, in the

case before it, the particular facts known to the officers from their past experience was that the

couple frequently quarreled and reconciled. Id. The officers had no reason to think the situation

was different on the particular day in question. Id. (“Lovers’ quarrels and reconciliations are as

much of a ‘reality in today’s world’ as is cohabitation without ‘legal formalities,’ and the police

cannot be faulted for not presuming that a particular quarrel put an end to the couple’s

relationship and living arrangements.”).




                                                 11
        Here, Officer Rasawehr had no such past experience to rely upon, at least none that has

been presented on the current record before the Court. Officer Rasawehr does not identify any

facts from which he could reasonably believe that LaPeer was still a legitimate resident of the

Plaintiff’s home after the Plaintiff’s affirmative and unambiguous action to break relations with

her and exclude her from the residence. He had first-hand knowledge of the circumstances under

which the consenting party has just been displaced from the residence, along with her personal

belongings, and would not continue to have any lawful access to the home. Officer Rasawehr

was on notice that the Plaintiff was concerned that LaPeer would steal from him, and that he was

taking measures to ensure that she had no access to his property. Although it would have been

reasonable for an officer to believe that, during the prior six months, the Plaintiff “assumed the

risk that [LaPeer] might permit access to others, including government agents,” the Plaintiff’s

actions on the evening of June 6, 2014, would have communicated to a reasonable officer that he

was eliminating the risk that LaPeer herself would have such access, much less retain common

authority to provide it to others.

        Construing the facts of this case in a light most favorable to the Plaintiff, the Court finds

that this case does not require abstracting from the particulars to determine that conducting a

warrantless search based only on this consent would have been an obvious violation of the

Fourth Amendment. Where the controlling tenant revokes a third-party consenter’s mutual use of

the property, in the presence of the officer, and no other legal grounds exist to support a

continued right of access, that officer cannot reasonably rely on the third-party’s consent to gain

lawful access to conduct a warrantless search. Accordingly, Officer Rasawehr is not entitled to

qualified immunity.




                                                  12
       B.      Fourth Amendment—Seizure

       The existence of probable cause to arrest is an absolute defense to any § 1983 claim

against a police officer for false arrest. Abbott v. Sangamon Cty., Ill., 705 F.3d 706, 713–14 (7th

Cir. 2013) (citing Mustafa v. City of Chi., 442 F.3d 544, 547 (7th Cir. 2006)). “Probable cause to

justify an arrest exists if the totality of the facts and circumstances known to the officer at the

time of the arrest would warrant a reasonable, prudent person in believing that the arrestee had

committed, was committing, or was about to commit a crime.” Id. Although a jury usually

determines whether the arrest was supported by probable cause in a § 1983 claim, a court can

make that decision on summary judgment if the underlying facts are undisputed. Id. A law

enforcement officer will be immune to claims based on an arrest without probable cause unless

“it is obvious that no reasonably competent officer” would have believed that there was probable

cause to arrest. Malley v. Briggs, 475 U.S. 335, 341 (1986).

       The Plaintiff does not dispute that possession of marijuana is a crime under Indiana law.

Rather, he maintains that there was no probable cause for his arrest because, “at least twice

[Officer Rasawehr] was informed that the marijuana for which he arrested the Plaintiff was not

the Plaintiff’s.” (Pl.’s Br. in Opp’n 21.) Probable cause to arrest “does not require the fine

resolution of conflicting evidence that a reasonable-doubt or even a preponderance standard

demands.” Gerstein v. Pugh, 420 U.S. 103, 121 (1975); see also Mucha v. Vill. of Oak Brook,

650 F.3d 1053, 1057 (7th Cir. 2011) (probable cause “does not require the existence of criminal

activity to be more likely true than not true”). “Probable cause does not require certainty. It is a

fluid concept that relies on the common-sense judgment of the officers based on the totality of

the circumstances.” Hart v. Mannina, 798 F.3d 578, 587 (7th Cir. 2015) (internal quotation

marks and citation omitted). “[A] court looks at the conclusions that the arresting officer



                                                  13
reasonably might have drawn from the information known to him rather than his subjective

reasons for making the arrest.” Holmes v. Hoffman Estates, 511 F.3d 673, 679 (7th Cir. 2007).

       The Court assumes, for purposes of summary judgment, that after Officer Rasawehr

found the marijuana LaPeer told him it actually belonged to her. Even with this statement, there

was probable cause to believe that the marijuana belonged to the Plaintiff. It was located next to

the Plaintiff’s computer in a pill bottle with the Plaintiff’s name on it, along with numerous other

prescription medications. Nothing suggested that any of the items near the computer belonged to

anyone other than the Plaintiff. LaPeer’s statement would have been nothing more than a

contradiction of her earlier statement that the marijuana and paraphernalia belonged to the

Plaintiff. Given the totality of circumstances, that was not a dispute Officer Rasawehr was

required to resolve before he could find probable cause. Thus, Officer Rasawehr is entitled to

qualified immunity with respect to the Plaintiff’s § 1983 claim for false arrest.



       C.      Fifth Amendment

       The Plaintiff complains that he was not “read his Fifth Amendment rights or given a

Miranda warning informing him of his right against self-incrimination and to hire an attorney.”

(Pl.’s Br. in Opp’n 22, ECF No. 22.) He asserts that this is problematic because Officer

Rasawehr’s affidavit for probable cause contains the assertion that the Plaintiff admitted to

Officer Rasawehr that he was a war veteran and smoked marijuana to deal with his pain. The

Plaintiff asserts that he did not make any such admission with respect to marijuana.

       According to the Plaintiff, he never made any incriminating statements. Thus, he was not

“compelled in [a] criminal case to be a witness against himself.” U.S. Const. amend. V; see also

Johnson v. Garza, 564 F. Supp. 2d 845, 853 (N.D. Ill. 2008) (dismissing Fifth Amendment claim



                                                 14
where pleading did not allege that the plaintiff made an incriminating statement, only that police

officer claimed that he made such statements). Because the Plaintiff has not presented the Court

with evidence on which a reasonable jury could rely to find in his favor, see Goodman v. Nat’l

Sec. Agency, Inc., 621 F.3d 651, 654 (7th Cir. 2010), the Defendant is immune from suit and is

entitled to judgment as a matter of law on the Fifth Amendment claim.



                                        CONCLUSION

       For the reasons stated above, the Court GRANTS IN PART and DENIES IN PART the

Motion for Summary Judgment [ECF No. 31], which included the arguments set forth in the

Defendants’ Motion to Strike [ECF No. 36]. Both Motions are termed as pending motions. By

separate order, the Court will schedule a trial on the remaining Fourth Amendment claim against

Officer Rasawehr.

       SO ORDERED on March 28, 2019.

                                             s/ Theresa L. Springmann
                                             CHIEF JUDGE THERESA L. SPRINGMANN
                                             UNITED STATES DISTRICT COURT




                                                15
